White, P. J.
The proposition is elementary that evidence, to be admissible, must be such as has a tendency to prove or disprove the issue joined; and this rule excludes all evidence of collateral facts or those which are incapable of affording any reasonable presumption or inference as to the principal fact or matter in dispute. 1 Greenl. Evid. §§ 50, 51; Cesure v. State, 1 Texas Ct. App. 19. Still we are not prepared to say that the court erred in admitting the evidence of the witness Whatley as to the conduct and action of defendant in going an out-of-the-way, untraveled road instead of along the public highway. The evidence in the case was entirely circumstantial as to the main fact at least, viz., the theft of the property, and in such cases the mind seeks, and is permitted to seek, light and knowledge from every source, however dim, calculated to throw light upon,the transaction. Means v. State, 10 Texas Ct. App. 16; Noftsinger v. State, 7 Texas Ct. App. 301.
Go separate, independent bills of exception were reserved at the trial, but all the exceptions reserved to rulings in the admission or exclusion of evidence are attempted to be saved and noted in the statement of facts. Such practice is provided for as to admitted evidence, in the 56th rule for the government of the District Courts; which is, that ‘ ‘ exceptions to evidence admitted over objections made to it on the trial may be embraced in the statement of facts in connection with the evidence objected to.” Cooper v. State, 7 Texas Ct. App. 194. This rule does not embrace excluded evidence, or evidence not permitted to be introduced by the court; and in such case a, separate bill of exceptions should show the proposed evidence so that this court can pass intelligently upon the ruling.
Without a more extended discussion of the points raised by defendants’ counsel in their bills of exception, it may suffice to say that we find no material error com*59mitted in the rulings and charge of the court, sufficient to require a reversal of the case. When, however, the evidence as exhibited in the statement of facts before us is considered, we are not satisfied that it sufficiently attests the guilt of the defendant with that degree of certainty that would sustain the judgment as a safe precedent. We do not pretend to say that defendant is not guilty of the crime charged, but the theory of the defense and the evidence supporting it are both reasonable and' probable, and if true certainly entitle defendant to a verdict of acquittal. Another trial, we believe, will doubtless render the matter more certain the one way or the other, and lead to a result much more satisfactory and more free of doubt.
Because of the insufficiency of the evidence the judgment is reversed and cause remanded.-

Reversed and remanded.